DETAILED ACTION
Status of the Claims
The present application, filed on or after March 16, 2013, is being examined under the pre-AIA  first to invent provisions.  The following is in response to a Terminal Disclaimer dated December 8, 2021.  Claims 1-21 are pending.  All pending claims are examined.  



Allowable Subject Matter
Claims 1-21 are pending.
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 10, 12 and 14, the cited references taken either individually or in combination with other prior art of record fails to teach;
Barnes, USP Pub. No. 20070156584 discloses an interface that provides access to the financial instrument data wherein there is the ability to sell the actual financial instrument, a payment obligation, from the supplier to a participating financial institution (Barnes, paras. 0027. 0122, 0163 - accessed “through a computer network interface, a … comprising the steps of receiving a payment obligation from the buyer, the payment obligation having a value and a maturity date and being associated with an underlying accounts receivable from the buyer to the supplier, providing the payment obligation to the supplier, receiving a sell offer from the supplier, the sell offer associated with the payment obligation but having a discounted value and a payment date earlier than the ” – see also Barnes, para. 0030). 
Homeier-Beals, USP. Pub. No. 20060080111 discloses a display of a transaction program on a device wherein an indicia representative of value is created which is retrieved when the user is ready to complete a transaction (Homeier-Beals, para. 0031).
Regarding independent claims 1, 10, 12 and 14, the cited references taken either individually or in combination with other prior art of record fails to teach;
“12.    A method of providing funds to a supplier that provides goods and/or services to a buyer, comprising:

receiving from a first computer system via the Internet, at a second computer system remote from the buyer, the supplier and a financial institution, information defining a payment obligation from the buyer to the supplier corresponding to a transaction in which the supplier provides the goods and/or services to the buyer, the information comprising a payment amount of the payment obligation, a maturity date of the payment obligation, identification of the buyer, and identification of the supplier,

creating a time draft as an electronic record in memory at the second computer system based on the information, wherein the buyer is drawer and the electronic record stores an identification of the supplier as payee of the time draft, an identification of a financial institution maintaining an account upon which the buyer may draw funds by the time draft, a payable date based on the maturity date of the payment obligation, a payment value based on the payment amount of the payment obligation, and an identifier that is unique among identifiers stored in a plurality of said time draft electronic records created by performances of the creating step by the second computer system; 
storing in the electronic record an electronic indorsement on behalf of the supplier; 
storing in the electronic record an electronic signature on behalf of the buyer; repeatedly applying a function to the electronic record that produces an output that varies as a function of data stored in the electronic record so that the output varies non-repeatedly with variations in the data stored in the electronic record, and storing the output separately from the electronic record in the memory;

prior to the maturity date, electronically providing to a computer system of a first financial institution via the Internet electronic instructions including a print request that is, upon
receipt at the first financial institution computer system, executable at the first financial institution computer system to cause the first financial institution computer system to print the time draft, indorsed on behalf of the supplier in favor of the first financial institution as payee;
generating an electronic funds transfer instruction to transfer to an account of the supplier from an account of the first financial institution of an amount of funds determined by the payment amount of the payment obligation and financial terms under which the first financial institution agrees to trade the payment obligation and issuing the electronic funds transfer instruction to effect transfer of the amount of funds; and

restricting access of parties remote from the system through the Internet to a plurality of said time draft electronic records created through performances of the creating step”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKA OJIAKU whose telephone number is (571)270-3608.  The examiner can normally be reached on Monday - Friday: 8.30 AM -5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571 272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 




/CHIKAODINAKA OJIAKU/Primary Examiner, Art Unit 3696